Citation Nr: 0021327	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for pneumonia/bronchitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1943 to 
September 1945.

The current appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  The RO denied entitlement to 
service connection for pneumonia/bronchitis.  The RO also 
denied entitlement to service connection for damage of the 
upper left lobe of the lung, a low back condition and hearing 
loss.  The veteran did not file a notice of disagreement with 
the denial of entitlement to service connection for a low 
back disorder and hearing loss, and these claims are 
otherwise not considered part of the current appellate 
review.

The veteran presented oral testimony before a Hearing Officer 
at the RO in January 1999, a transcript of which has been 
associated with the claims file.

In February 1999 the RO Hearing Officer granted entitlement 
to service connection for calcified granuloma, superior 
segment of the left lower lung lobe with assignment of a 
noncompensable evaluation from March 24, 1998.  This was a 
full grant of the benefit sought.  If the veteran disagrees 
with the evaluation or the effective date assigned for his 
service-connected left lower lung lobe disability, he must 
submit a notice of disagreement to the RO.  See Grantham v. 
Brown, 114 F.3d 
(Fed. Cir. 1997).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for 
pneumonia/bronchitis is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
pneumonia/bronchitis is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal no abnormalities of the 
veteran's lungs, or respiratory system at the time of his 
enlistment examinations in July 1942 and February 1943.  In 
March 1943 the veteran received in-service hospitalization 
for approximately 9 days for acute pharyngitis catarrhal and 
acute bilateral bronchitis catarrhal.  Examination in March 
1944 reveals a normal respiratory system.  Chest x-ray 
findings were also normal.

The veteran's medical history of having nasopharyngitis in 
March 1943 was noted in his discharge examination report of 
August 1945.  The discharge examination report also indicated 
a normal respiratory system.  Chest x-rays revealed left lung 
field of soft circumscribed density 1 x 1 centimeter, 
laterally, 3rd interspace anteriorly.  

The veteran was hospitalized in March 1956 for pneumonitis, 
chest pain and severe cough.  His final diagnosis was viral 
pneumonitis.  

A claims report submitted by the veteran from the Atlas Life 
Insurance Company dated in March 1960 shows that during the 
previous month he was treated for a virus of the chest.

February 1988 progress notes shows the veteran had fever, 
cough, congestion and drainage.  His lungs were clear.  He 
was diagnosed with tracheobronchitis.  In April 1988 he was 
diagnosed with recurrent bronchitis.

A September 1991 private medical examination record shows the 
veteran reported an episode of laryngitis the previous 
summer.  His voice was slightly congested.  The diagnosis was 
tracheal bronchitis.

January 1992 progress notes shows the veteran presented with 
a respiratory infection, with cough, congestion, phlegm and 
malaise.  

In March 1992 after a series of sinus infections the veteran 
was diagnosed with recurrent sinusitis and conjunctivitis.  
In November 1992 it was noted that he was concerned about 
recurrent sinus/bronchitis, which he had had about 4 times 
over the last year.  He was diagnosed with sinus/bronchitis.

A January 1994 annual examination report shows the veteran 
had had a cough for a year, which had cleared after 
treatment.  Examination revealed clear lungs and chest.  No 
diagnosis of a respiratory disorder was made.

X-rays of the chest taken in February 1995 revealed a stable 
chest since November 1992, chronic obstructive pulmonary 
disease and old calcified granulomatous changes of the left 
upper lung.

In February 1997 the veteran complained of cough, congestion, 
drainage, fever, chills and sputum.  The diagnosis was 
frontal sinusitis with bronchitis.

In April 1998 the veteran advised the RO that he had 
contracted pneumonia and other severe respiratory infections 
while in the service as a result of one occasion of standing 
in snowy, cold weather for three hours without the proper 
clothes.  He stated that he had spent several days in the 
hospital and it took three months to recover completely.


The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1999, a transcript of which has been 
associated with the claims file.  He testified that during 
his March 1943 hospitalization he was told by hospital 
personnel that he had pneumonia, even though the clinical 
records annotated that he had acute bilateral bronchitis.  
Hearing Transcript (Tr.), pp. 3-4, 13.  He stated that he 
currently had pleurisy and a constant cough.  Tr., pp. 7, 15. 

In May 1999 the veteran reported that he had been under 
treatment the past week for a respiratory infection.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999); see Savage, supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for 
pneumonia/bronchitis must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1() medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Epps, Caluza, supra.

In this case, the veteran contends that his claimed 
pneumonia/bronchitis is a result of military service.  
However, there is no competent medical evidence of record 
that establishes a link between his claimed 
pneumonia/bronchitis disorder and service.  See Caluza, 
supra.  The record contains a February 1997 diagnosis of 
frontal sinusitis with bronchitis, but there is no competent 
medical evidence of a nexus between the veteran's bronchitis 
condition and service.  In the absence of competent medical 
evidence of pneumonia/bronchitis linked to service by 
competent medical authority, the veteran's claim must be 
denied as not well grounded.

Moreover, while in-service, the veteran was diagnosed with 
acute pharyngitis catarrhal and acute bilateral bronchitis 
catarrhal.  Such acute respiratory disorders were not shown 
at the time of his discharge examination in 1945.  There is 
no evidence that the veteran had a chronic respiratory 
disorder during service.  In addition, a diagnosis of 
pneumonia is not shown in service medical records.  There is 
no evidence that the veteran was diagnosed with a chronic 
respiratory disease in service or during an applicable 
presumption period.  See 38 C.F.R. §§ 3.307 and 3.309.

The medical evidence of record shows that the first post 
service diagnosis of a respiratory disorder was made in 1956, 
more than ten years following service.  The veteran was 
diagnosed with viral pneumonitis, a disorder not shown in 
service or linked to service on any basis.  The first post-
service diagnosis of bronchitis is shown in medical records 
dated in 1988.  The veteran has presented no medical records 
of treatment for pneumonia or bronchitis in the interim 
period from the time of his discharge to 1956.  





Thus, the absence of any medical records of a diagnosis or 
treatment for symptoms for pneumonia or bronchitis for more 
than 10 years after service is evidence highly probative 
against his claim based on continuity of symptomatology.  See 
Savage, supra, see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).

There is no evidence that any chronic disease was shown in 
service or during an applicable presumption period.  Nor is 
there medical evidence of a relationship between the 
veteran's current respiratory problems and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

As noted above, the veteran has asserted that his claimed 
pneumonia/bronchitis is related to service.  However, the 
evidentiary record is devoid of any competent medical 
evidence in this regard; and, such assertions by the veteran 
are beyond his competence.  See King, supra.  

The veteran does not have the competence of a medically 
trained health care professional to express an opinion as to 
diagnosis or etiology.  Espiritu, supra.  Where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  See Heuer, 
Grottveit and Murphy, supra.  

The veteran does not meet this burden by merely presenting 
his lay opinion.  Espiritu, supra.  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
see Tirpak, supra at 611, the absence of cognizable evidence 
renders the veteran's claim for service connection for 
pneumonia/bronchitis as not well grounded.



Moreover, the Court in Colvin pointed out that the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, supra, the 
veteran's claim of service connection for 
pneumonia/bronchitis must be denied as not well grounded.

For the foregoing reasons, the veteran's claim of entitlement 
to service connection for pneumonia/bronchitis is not well 
grounded and must therefore be denied.

Because the veteran has not submitted a well-grounded claim 
of service connection for pneumonia/bronchitis, VA is under 
no obligation to assist him in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1999).  

As the veteran's claim for service connection for 
pneumonia/bronchitis is not well grounded, the doctrine of 
reasonable doubt has no application to the claim.

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991);  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for pneumonia/bronchitis, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

